Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 16, 2022 has been entered.  Claims 1 – 6 and 8 – 18 are currently pending in the application.  Claim 7 has been cancelled and all previous rejections of claim 7 have been withdrawn.  Claims 1 – 3 and 8 – 10 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 6 and 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (JP-2010119335-A) (Translation provided) in view of Badaki (WO-2015110484-A2).  The paragraph numbers of Asada are taken from the translation.
Regarding claims 4 – 6, Asada teaches using allulose, also known as D-psicose, as a growth inhibitor of microorganisms [0016].  Allulose is used with Aspergillus oryzae in winemaking [0019].  Allulose inhibits sporulation and promotes “colony growth”, which is defined as preventing the fungus from growing outward, instead staying as a compact colony [0017].  Rare sugars (defined as sugars found in small qualities in nature) such as allulose can be used in the brewing industry where it can prevent contamination from spores and greatly improve the fermentation process [0017, 0026].  
While Asada teaches that rare sugars are used to control the biological activities of other fungi and bacteria, they do not teach using rare sugars to control a bacteria, yeast, or fungi as claimed.  In addition, Asada does not teach a fermented alcoholic beverage comprising at least one microorganism from the group consisting of Lactobacillus casei, Lactococcus lactis subsp. lactis, A. awamori, Monascus purpureus, M. ruber, Rhizopus oryzae, Saccharomyces cerevisiae, and S. pastorianus.  
Badaki teaches S. cerevisiae as a yeast used in winemaking [pg. 9, lines 8 – 10].
It would have been obvious to a person having ordinary skill in the art to substitute the A. oryzae of Asada with the S. cerevisiae of Badaki as they are both known to be used in winemaking.  This substitution would have been expected to continue to provide the predictable result of a wine.  Additionally, it would have been obvious to a person having ordinary skill in the art to add allulose to the winemaking process so as to prevent spore contamination and to improve the fermentation process.
Regarding claims 11 – 14, the combination of Asada and Badaki teaches creating a fermented alcoholic beverage using S. cerevisiae and allulose as set forth above.  Asada teaches growing a microorganism with allulose as the only saccharide, where allulose induces colony-like growth [0027, 0029].  This would make 100 parts by weight of allulose 100 parts by weight of the saccharide.  Badaki teaches S. cerevisiae being used in winemaking [pg 9, lines 8 – 10].  Asada teaches that allulose can be used in the brewing industry where it can prevent contamination from spores and greatly improve the fermentation process [0026].  It would have been obvious to a person having ordinary skill in the art to add allulose as the only saccharide to winemaking during brewing so as to prevent spore contamination and to improve the fermentation process.
Regarding 15 – 18, the combination of Asada and Badaki teaches creating a fermented alcoholic beverage using S. cerevisiae and allulose as set forth above. Asada teaches that allulose induces colony-like growth [0027, 0029].  As allulose is the only saccharide present, the saccharides are free from sucrose and/or glucose.  Badaki teaches S. cerevisiae being used in winemaking [pg. 9, lines 8 – 10].  Asada teaches that allulose can be used in the brewing industry where it can prevent contamination from spores and greatly improve the fermentation process [0026].  It would have been obvious to a person having ordinary skill in the art to add allulose to the winemaking process so as to prevent spore contamination and to improve the fermentation process.

Response to Arguments
Applicant’s arguments, filed February 16th, 2022, have been fully considered.
Claim 7 has been cancelled and all previous rejections of claim 7 have been withdrawn.
Claims 4 – 6 and 11 – 18 have been amended to overcome the rejection under 35 U.S.C. 103. However, upon further consideration, a new ground of rejection is made as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791